DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                 Claims status
2.	In the Response after Non-Final Action filed on 02/02/2021, claims 15, 23-24 and 26-27 have been amended. Claims 17 and 22 have been cancelled. Claims 1-14 have been previously cancelled. Therefore, claims 15-16, 18-21 and 23-27 are currently pending for the examination.

       Response to Amendments
3.	Applicant’s arguments: see Page 5, filed on 02/02/2021, with respect to claims 15-16, 18-21 and 23-27 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 15-16, 18-21 and 23-27 have been withdrawn.
Claims 22-24 were objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in the office action dated 11/02/2020.
Applicants have amended each of independent claims 15 and 27 include the limitation of claim 22 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention . Therefore, claims 15-16, 18-21 and 23-27 are allowable.


Allowable Subject Matter
4.	In the Amendment application filed on 02/02/2021, claims 15-16, 18-21 and 23-27 (renumbered as claims 1-11) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
5.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“when the terminal transmits only the SA without transmitting the data, a resource region other than the SA resource pool is used for determination of resource reservation of a receiving terminal” in combination with other claim limitations as specified in claims 15 and 27.
Note that the first closest prior art, Li et al. (US 2019/0313279 A1), hereinafter “Li”  teaches: measuring a channel busy ratio (CBR) (paragraphs [0022], [0097], [0201]; measuring, by a User Equipment (UE)) in each of an scheduling assignment (SA) resource pool and a data resource pool (paragraphs [0022], [0097], [0201]; controlling congestion based on the CBR and a priority to adjust a Scheduling Assignment (SA) and data channel resources).
Note that the second closest prior art, GULATI et al. (US 2018/0048572 A1), hereinafter “Gulati” teaches: determining whether the CBR measured (paragraphs [0072], [0075]; computing two types of energy-based CBR including an energy-based CBR) in the SA resource pool and the CBR measured in the data resource pool (paragraphs [0072], [0075]; control resources CBRcontrol _ e and an energy-based CBR for data resources CBRdata _ c) are greater than or equal to (paragraphs [0072], [0075]; CRlimit in terms of the percentage of radio resources) and transmitting one or more of the SA and the data according to a result of the determination (paragraphs [0072], [0075]; utilizing channel resources given that the channel resource utilization by the UE is below the CRlimit ), wherein a congestion control parameter is configured in each of the SA resource pool and the data resource pool (paragraph [0079]; performing congestion control based on at least one of the CBRs).
The prior arts cited above disclose the claimed limitations in part, however, these combined functional limitations as recited are not anticipated or made obvious by prior art of record taken singularly or in combination. Rather the third closest prior art, Rajagopal et al. (US 2017/0188391 A1), hereinafter “Rajagopal” teaches scheduling assignment (SA) resource pool is used for determination of resource reservation of a receiving terminal (Fig. 7, paragraphs [0155], [0162]; resource pools being categorized for mode 1, mode 2 and event triggered traffic operation, each of which has separate resources). Thus, the prior art of record does not sufficiently teach, suggest or render obvious the claimed limitations as detailed on their entirety.
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 





Citations of Pertinent Prior Art 
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Sheu et al. (US 2019/0150197 A1) entitled: "USER EQUIPMENT AND RESOURCE SENSING AND SELECTION METHOD THEREOF"
• FENG et al.  (US 2019/0182840 A1) entitled: "IMPROVED RADIO RESOURCES SELECTION AND SENSING FOR V2X TRANSMISSION"		
• MOK et al. (US 2018/0124771 A1) entitled: "METHOD AND APPARATUS FOR SUPPORTING VEHICLE TO EVERYTHING SERVICE"
• SHENG (US 2018/0042023 A1) entitled: "POWER EFFICIENCY RESOURCE UTILIZATION FOR V2X COMMUNICATIONS"
• SORRENTINO et al. (US 2019/0173613 A1) entitled: "REDUCING OVERHEAD IN SIDE LINK TRANSMISSIONS"

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SITHU KO/            Primary Examiner, Art Unit 2414